         Case 1:21-cv-05530-ALC
20-01185-mew                     Document
                Doc 51 Filed 07/21/21       7 Filed
                                       Entered      07/09/21
                                               07/21/21       Page Main
                                                         11:54:23  1 of 2Document
                                    Pg 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         
--------------------------------------------------------------------- :
IN RE:                                                                :
                                                                      :
BOAZ BAGBAG,                                                          :
                                                                      :   21-CV-5530 (ALC)
                                    Debtor,                           :
                                                                      :   ORDER
______________________________________________ :
BOAZ BAGBAG,                                                          :
                                                                      :
                                    Appellant,                        :
                                                                      :
v.                                                                    :
                                                                      :
SUMMA CAPITAL CORP.,                                                  :
                                                                      :
                                    Respondent.                       :
                                                                      :
                                                                      :
---------------------------------------------------------------------
ANDREW L. CARTER, JR., District Judge:

         On June 24, 2021, Appellant Boaz BagBag (hereinafter, “Appellant” or “Mr. Bagbag”)

filed a Notice of Appeal in the Bankruptcy Court for the Southern District of New York, which

was subsequently docketed in this Court. ECF No. 1.

         On July 7, 2021, Appellant filed a Motion for Voluntary Dismissal of Appeal stating that

the parties to the appeal stipulated and agreed that the appeal shall be dismissed and that both sides

shall bear their own costs on appeal.

         Appellant’s motion is hereby GRANTED. Fed. R. Bankr. Proc. 8023 (“The clerk of the

district court or BAP must dismiss an appeal if the parties file a signed dismissal agreement

specifying how costs are to be paid and pay any fees that are due.”).

         The Clerk of Court is directed to close this case.
         Case 1:21-cv-05530-ALC
20-01185-mew                     Document
                Doc 51 Filed 07/21/21       7 Filed
                                       Entered      07/09/21
                                               07/21/21       Page Main
                                                         11:54:23  2 of 2Document
                                    Pg 2 of 2



SO ORDERED.

Dated:      July 9, 2021
            New York, New York


                                     ____________________________________
                                           ANDREW L. CARTER, JR.
                                           United States District Judge
